UNITED STATES DISTRICT COURT : _
SOUTHERN DISTRICT OF GEORGIA 20/9DEC -6 AMI]: Qo

AUGUSTA DIVISION
cLer sJ-Hedky
IN THE MATTER OF THE SEARCH $0. DIST. 0°OR.

 

OF: Case No.: V9 My alo"
8630 CRENSHAW DRIVE
GROVETOWN, GEORGIA Filed Under Seal

ORDER

The Court having considered the Government's Motion to Seal, hereby
GRANTS the motion and ORDERS that the search warrant and its related papers,

the motion of the Government, and this Order by SEALED until further order of the

Court.

This [ PA ay of December 2019.

 

United States Magistrate Judge
Southern District of Georgia
